 



Exhibit 10.2

      (ORACLE LOGO) [f32323f3232301.gif]   Payment Schedule
No. 21042



              Customer:   Taleo Corporation
 
                  Address:   4140 Dublin Boulevard     Suite 400     Dublin CA
94568
Contact:
                 
Phone:
                 
Order:
  2355123   dated   30 May 07
Agreement:
  DL SA V040407   dated    
 
           
PPA No.:
  4381   dated   30-May-05

          Executed by Customer (authorized signature):    
By:
Name:
  /s/ Josh Faddis
 
Josh Faddis    
Title:
  VP & Corporate Counsel     Executed by Oracle Credit Corporation:    
By:
Name:
  /s/ Jill Nelson
 
Jill Nelson    
Title:
  Vice President — OFD Operations — Business Practices     Payment
Schedule Effective Date: 30 May 07    



             
System:
      Payment Schedule:    
 
      Payment Amount   Due Date
Software:
  $3,307,987.20   1 @ [*******]   NET 30
Support:
  $2,535, 324.20 2 Year(s)   7 @ [*******]   01-SEP-07, 01-DEC-07, 01-MAR-08,
01-JUN-08,
Consulting:
  $0.00       01-SEP-08, 01-DEC-08, 01-MAR-09
Education:
  $0.00         Other:   $235,522.69 *    
System Price:
  $6,078,834.09        
 
*      buyouts of TLLS’s 13102, 14995 & 17083.    

Transaction Specific Terms:
For this Contract, the rate used in PPA Section 3, Paragraph 2, Subsection
(i) shall be the lesser of the rate in the Contract or 3%. Future increases in
support fees, if any, are not included in the System Price or Payment Amounts.
Such increases shall be due separately to the applicable Supplier from Customer.
Optional o (If this box is checked):
The Customer has ordered the System from an alliance member/agent of Oracle
Corporation or one of its affiliates, whose name and address are specified
below. Customer shall provide OCC with a copy of such Order. The System shall be
directly licensed or provided by the Supplier specified in the applicable Order
and Agreement, each of which shall be considered a separate contract. Customer
has entered into the Order and Agreement based upon its own judgment, and
expressly disclaims any reliance upon statements made by OCC about the System,
if any. Customer’s rights with respect to the System are as set forth in the
applicable Order and Agreement and Customer shall have no right to make any
claims under such Order and Agreement against OCC or its Assignee. Neither
Supplier nor any alliance member/agent is authorized to waive or alter any term
or condition of this Contract. If within ten days of the Payment
Schedule Effective Date, OCC is provided with Customer invoices for the System
specifying applicable Taxes, then OCC may add the applicable Taxes in accordance
with this Contract.

                 
Alliance Member/Agent:
                         
Address:
                         
Contact:
   
 
  Phone:    
 
   

This Payment Schedule is entered into by Customer and Oracle Credit Corporation
(“OCC”) for the acquisition of the System from Oracle Corporation , an affiliate
of Oracle Corporation, an alliance member/agent of Oracle Corporation or any
other party providing any portion of the System (“Supplier”). This Payment
Schedule incorporates by reference the terms and conditions of the
above-referenced Payment Plan Agreement (“PPA”) to create a separate Contract
(“Contract”).
A. PAYMENTS: This Contract shall replace Customer’s payment obligation under the
Order and Agreement to Supplier, to the extent of the System Price listed above,
upon Customer’s delivery of a fully executed Order, Agreement, PPA, Payment
Schedule, and any other documentation required by OCC, and execution of the
Contract by OCC. Customer agrees that OCC may add the applicable Taxes due on
the System Price to each Payment Amount based on the applicable tax rate
invoiced by Supplier at shipment. OCC may adjust subsequent Payment Amounts to
reflect any change or correction in Taxes due. If the System Price includes
support fees for a support period that begins after the first support period,
such future support fees and the then relevant Taxes will be paid to Supplier as
invoiced in the applicable support period from the Payment Amounts received in
that period. The balance of each Payment Amount, unless otherwise stated,
includes a proportional amount of the remaining components of the System Price
excluding such future support fees, if any.
B. SYSTEM: Software shall be accepted, and the services shall be deemed ordered
pursuant to the terms of the Agreement. Customer agrees that any software
acquired from Supplier to replace any part of the System shall be subject to the
terms of the Contract. Any claims related to the performance of any component of
the System shall be made pursuant to the Order and Agreement. Neither OCC nor
Assignee shall be responsible to Customer for any claim or liability pertaining
to any performance, actions, warranties or statements of Supplier.
C. ADMINISTRATIVE: Customer agrees that OCC or its Assignee may treat executed
faxes or photocopies delivered to OCC as original documents; however, Customer
agrees to deliver original signed documents if requested. Customer agrees that
OCC may insert the appropriate administrative information to complete this form.
OCC will provide a copy of the final Contract upon request.
[*******] Confidential treatment requested.

 



--------------------------------------------------------------------------------



 



Amendment No. 1
to Payment Schedule No. 21042 dated May 30, 2007 (“PS”)
to the Payment Plan Agreement No. 4381 dated 30-May-05 (“PPA”)
between Taleo Corporation (“Customer”) and Oracle Credit Corporation (“OCC”)
This Amendment hereby amends the PS No. 21042 to the above PPA, in the following
respects:
In the PS:

1.   Preamble       Add: “If Customer elects not to order second year Support in
accordance with the Order, Customer shall provide Oracle and OCC (or its
Assignee) with written notice sixty (60) days prior to the start of each Support
Year. Upon receipt of such notice, Oracle or Assignee shall decrease the
remaining Payment Amounts by the Support fee attributable to each Support Year.”
  2.   Section C, Second Sentence       Replace “Customer agrees that OCC may
insert the appropriate administrative information to complete this form.”      
with “Customer agrees that OCC may insert the appropriate administrative
information in the following form fields to complete this form: Contact, Phone,
Order                      dated                     , Agreement
                     dated                     , and Payment Schedule Effective
Date.”

All other provisions of the PS and PPA remain unchanged and in full force and
effect.
The Effective Date of this Amendment No. 1 is May 30, 2007.

                      TALEO CORPORATION
(authorized signature)       ORACLE CREDIT CORPORATION    
 
                   
By:
Name:
  /s/ Josh Faddis
 
Josh Faddis       By:
Name:   /s/ Jill Nelson
 
Jill Nelson    
Title:
  VP & Corporate Counsel       Title:   Vice President, OFD Operations —
Business Practices    

 



--------------------------------------------------------------------------------



 



              ORACLE Credit Corporation   Payment Plan Agreement
 
            Customer:   Taleo Corporation   Executed by Customer (authorized
signature):
 
           
Address:
  575 Market Street, 8th Floor   By:   /s/ Jean Lavigueur
 
         
 
  San Francisco CA 94105   Name:   Jean Lavigueur
 
      Title:   Vice President Finance
 
           
Phone:
  415.538.9068   Executed by Oracle Credit Corporation:
PPA No.:
  4381        
Effective Date:
  May 30, 2005   By:   /s/ Nancy Coquioco
 
         

    Name:   NANCY COQUIOCO

    Title:   CONTRACTS MANAGER

The Payment Plan Agreement (“PPA”) is entered into by Customer and Oracle Credit
Corporation (“OCC”) to provide for the payment of the System Price specified in
a Payment Schedule on an Installment basis. The System (as defined below) is
being acquired from Oracle Corporation, an alliance member/agent of Oracle
Corporation or any other party providing any portion of the System (“Supplier”).
Each Payment Schedule shall specify the Software and other products and
services, which items together with any upgrade, transfer, substitution, or
replacement thereof, shall comprise the “System”. Each Payment Schedule shall
incorporate the term and conditions of the PPA to form a “Contract” and the
System specified therein shall be subject to the terms and conditions of such
Contract. The System shall be licensed or provided to Customer directly by
Supplier pursuant to the terms of the Order and Agreement specified in Contract.
Except as provided under the Contract, Customer’s rights and remedies under the
Order and Agreement, including Supplier’s warranty and refund provisions, shall
not be affected.
1. PAYMENT SCHEDULE: Customer agrees to pay OCC the Payment Amounts in
accordance with the Contract, with each payment due and payable on the
applicable Due Date. If full payment of each Payment Amount and other amounts
payable is not received by OCC within 10 days of each Due Date, Customer agrees
to pay to OCC interest on the overdue amount at the rate equal to the issuer of
one and one-half percent (1.5%) per month, or the maximum amount allowed by law.
Unless stated otherwise, Payment Amounts exclude any applicable sales, use,
properly or any other tax allocable to the System, Agreement or Contract
(“Taxes”). Any amounts or any Taxes payable under the Agreement which are not
added to the Payment Amounts due under the Contract are due and payable by
Customer, and Customer shall remain liable for any filling obligations.
Customer’s obligations to remit Payment Amounts to OCC or its assignee in
accordance with the Contract is absolute, unconditional, noncancellables,
independent, and shall not be subject to any abatement, set-off, claim,
counterclaim, adjustment, reduction, or defense for any reason, including but
not limited to, any termination of any Agreement or performance of the System.
2. ASSIGNMENT: Customer hereby consents to OCC’s assignment of all or a portion
of its rights interests in and to the Contract to third-parties (“Assignee”).
OCC shall provide Customer notice thereof. Customer and OCC agree that Assignee
shall not, because of such assignment, assume any of OCC’s or Supplier’s
obligations to Customer. Customer shall not assert against Assignee any claim,
defense, counterclaim or setoff that Customer may have against OCC or Supplier.
Customer waives all rights to make any claim against Assignee for any loss or
damage of the System or breach of any warranty, express or implied, as to any
matter whatsoever, including but not limited to the System and service
performance, functionality, features, merchantability or illness for a
particular purpose, or any indirect, incidental or consequential damages or loss
of business. Customer shall pay Assignee all amounts due and payable under the
Contract, but shall pursue any claims under any Agreement solely against
Supplier. Except when a Default occurs, neither OCC nor Assignee will interfere
with Customer’s quiet enjoyment or use of the System in accordance with the
Agreement’s terms and conditions.
3. DEFAULT; REMEDIES: Any of the following shall constitute a Default under the
Contract: (i) Customer tells to pay when due any sums due under any Contract:
(ii) Customers braches any representation or fails to pederm any obligation in
any Contract; (iii) Customer materially breaches or terminates the license
relating to Software; (iv) Customer defaults under a material agreement with
Assignee; of (v) Customer becomes insolvent or makes an assignment for the
benefit of creditors, or a trustee or receiver is appointed for Customer or for
a substantial part of its assets, or bankruptcy, reorganization or insolvency
proceedings shall be instituted by or against Customer.
In the event of a Default that is not cured within thirty (30) days of its
occurrence, OCC may; (i) require all outstanding Payment Amounts and other sums
due and scheduled to become due (discounted at the lesser of the rate in the
Contract or five percent (5%) per annum simple interest) to become immediately
due and payable by Customer; (ii) pursue any rights provided under the
Agreement, as well as terminate all of Customer’s rights to use the System and
related services, and Customer agrees to cease all use of the System; and
(iii) pursue any other rights or remedies available at law or in equity. In the
event OCC institutes any action for the enforcement of the collection of Payment
Amounts, there shall be due from Customer, in addition to the amounts due above,
all costs and expenses of such action, including reasonable attorneys’ fees. No
failure or delay on the part of OCC to exercise any right or remedy hereunder
shall operate as a waiver thereof, or as a waiver of any subsequent breach. All
remedies are cumulative and not exclusive. Customer acknowledges that upon a
default under the Contract, no party shall license, lease, transfer or use any
Software in mitigation of any damages resulting from Customer’s Default.
4. CUSTOMER’S REPRESENTATIONS AND COVENANTS: Customer represents that,
throughout the term of the Contract, the Contract has been duly authorized and
constitutes a legal, valid, binding and enforceable agreement of Customer. Any
transfer or assignment of Customer’s rights or obligations in the System, or
under the Agreement or the Contract shall require OCC’s and Assignee’s prior
written consent. A transfer shall include a change in majority ownership of
Customer. Customer agrees to promptly execute any ancillary documents and take
further actions as OCC or Assignee may reasonably request, including, but not
limited to, assignment notifications, acceptance certificates, certificates of
authorization, registrations, and filings. Customer agrees to provide copies of
Customer’s balance sheet, income statement, and other financial reports as OCC
or Assignee may reasonably request.
5. MISCELLANEOUS: The Contract shall constitute the entire agreement between
Customer and OCC regarding the subject matter herein and shall supersede any
inconsistent terms set forth in the Order, Agreement or any related agreements,
Customer purchase orders and all prior oral and written understandings. If any
provision of the Contract is invalid, such Invalidity shall not affect the
enforceability of the remaining terms of the Contract. Customer’s obligations
under the Contract shall commence on the Effective Date specified therein.
Except for payment terms specified in the Contract, Customer remains responsible
for all the obligations under each Agreement. Each Payment Schedule, and any
changes to a Contract or any related document, shall take effect when executed
by OCC. The Contract shall be governed by the laws of the State of California
and shall be deemed executed in Redwood Shoros . CA as of the Contract Effective
Date.

